Mr. Richard Giles

6300 Sagewood Drive, Suite 400

Park City, Utah 84098







Pursuant to Section 4 of the consulting agreement (the “Agreement”) dated April
15, 2011 by and between you and Heatwurx, Inc. (the “Company”), the successor to
HeatwurxAQ, this letter shall serve as written notice of the Board’s intention
not to renew the Agreement.  




The term of the Agreement was amended via letter agreement on March 14, 2013 by
and between you and the Company, for a period of ninety (90) days to a new
expiration date of July 15, 2013.  As per Section 4 of the Agreement, the
Consulting Period (as defined in the Agreement) is automatically renewed for
successive one-year periods unless either you or the Board gives the other
written notice at least 30 days, but not more than 180 days, prior to the end of
the then-effective Consulting Period of an intention not to renew.   As this
letter represents the Board’s Notice of Non-Renewal (as defined in the
Agreement), the Agreement, as amended, shall terminate on July 15, 2014.  




Pursuant to Section 5 of the Agreement, the Company will continue to pay your
consulting fee through the termination date of July 15, 2014.  As a reminder,
pursuant to Section 6(b) of the Agreement, you are required to deliver to the
Company, at the termination of the Consulting Period, which will be July 15,
2014, all memoranda, notes, plans, records, reports, computer tapes and software
and other document and data (and copies thereof) that is Confidential
Information or Work Product (as defined in the Agreement) or information
relation to the business of the Company or its Affiliates which you may then
possess or have under your control.




We very much appreciate the work you have done for the Company, Rich and wish
you the best in all future endeavors.







Respectfully,










/s/ Reg Greenslade

Chairman of the Board

Heatwurx, Inc












